DETAILED ACTION

This action is responsive to Applicant’s reply filed on 1 February 2021 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claim 1 has been canceled.
Claims 2, 9, and 16 are currently amended.
Claims 2-21 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,108,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patent (i.e., the entire scope of present claims fall within the scope of the aforementioned patent claims).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patent (i.e., the entire scope of present claims fall within the scope of the aforementioned patent claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Rossi et al., US 2014/0372923 A1, in view of Reichmann et al., US 2015/0012818 A1.
Regarding claim 1, Rossi teaches a computer-implemented method comprising: 
Receiving an indication of an interaction with a user interface, wherein the user interface displays a rendering associated with an interactive layer corresponding to one or more rendered elements of the rendering. In Rossi, various interactions with a user interface (e.g., a swipe gesture to navigate a web browser) may be received. Rossi ¶¶ 51, 68-69, 78 fig. 5 (step 500). The user interface may include an interactive layer (i.e., “top layer”). Id. ¶¶ 97-98.
Generating, based at least in part on receiving the indication of the interaction, a new rendered element for display on the user interface. In Rossi, a new element may be rendered in a separate layer upon the occurrence of any of three events: (1) when a page is loaded; (2) when a new element is created after a page has been loaded; or (3) when a non-draggable element is altered to become draggable after a page has been loaded. Rossi ¶ 75. Each of these events may be caused by user interaction with a user interface. For example, Rossi describes that a page may be loaded when the system receives “a navigation request to navigate to a web page or application.” Id. ¶ 78. Rossi further explains that the navigation request may be the result of receiving a swipe gesture on the user interface. Id. ¶ 51. 
Rossi does not explicitly disclose, but Reichmann teaches:
Determining, based at least in part on information associated with the one or more rendered elements, a position in the interactive layer closest to a position of the new rendered element on the user interface. In Reichmann, a position closest to a position of a rendered 
Displaying a rendered marking at or near the position in the interactive layer that is closest to the position of the new rendered element. In Reichmann, a rendered marking (i.e., “insertion-indication” or “insertion emphasis”), may be displayed at the aforementioned determined position in the user interface. Reichmann ¶¶ 103, 126-27, figs. 2C-2G.
Based at least in part on a determination that the new rendered element is to be positioned at or near the position in the interactive layer, updating the rendering. In Reichmann, if it is determined that the rendered element representing a selected element is to be placed at or near a position in the user interface, the user interface may be updated to display the selected element at or near that position. Reichmann ¶ 109, 130, figs. 2H, 7A (step 156).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Rossi’s process of displaying a new rendered element based on receiving an indication of interaction with a user interface with Reichmann’s process of displaying a marking at a position closest to a rendered element representing a selected element and then displaying the rendered element at or near that position. Such a modification would provide visual feedback to aid the user in selecting and understanding the position at which a rendered element will be placed in response to user input. See Reichmann ¶ 39.
Regarding claim 4, which depends on claim 2, Rossi teaches wherein the new rendered element comprises a visual representation of a rendered element of the one or more rendered elements. In Rossi, the new rendered element may comprise a visual representation of a rendered element. Rossi ¶¶ 73-74, fig. 6. (drag visual 608).
Regarding claim 5, which depends on claim 4, Rossi teaches wherein the visual representation comprises an image of the rendered element, the image being generated based at least in part on the information associated with the one or more rendered elements. In Rossi, the new rendered element may comprise a visual representation comprising an image of a rendered element. Rossi ¶¶ 73-74, fig. 6. (drag visual 608).
Regarding claim 6, which depends on claim 2, Rossi teaches wherein the interaction comprises a dragging gesture indicating movement of the new rendered element from a current position to the position. In Rossi, a drag gesture input may be received. Rossi ¶¶ 68-69.
Regarding claim 7, which depends on claim 2, Reichmann teaches determining a proximate edge of a rendered element of the one or more rendered elements with which the position corresponds, wherein the rendered marking is displayed at the proximate edge or a predetermined offset distance from the proximate edge. Reichmann ¶ 127, figs. 2C-2G, 7B.
Regarding claim 8, which depends on claim 2, Rossi teaches: accessing instructions for displaying the rendering from either (i) a remotely located server computing device or (ii) a locally stored web editing application; and displaying the rendering via the user interface based at least in part on the instructions. In Rossi, instructions for displaying a rendering (i.e., web content) may be received by a web platform from a server. Rossi ¶ 37.
Claims 9 and 11-15 are drawn to a system which implements the methods recited in claims 2 and 4-8, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 16 and 18-21 are drawn to instructions stored in a medium which implement the methods recited in claims 2 and 5-8, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Rossi et al., US 2014/0372923 A1, in view of Reichmann et al., US 2015/0012818 A1, further in view of Antipa et al., US 2015/0169518 A1.
Regarding claim 3, which depends on claim 2, Rossi and Reichmann do not explicitly disclose, but the combination of Rossi with Antipa teaches: 
Wherein the rendering comprises a web page. Rossi ¶¶ 37, 78.
[Wherein] … the interactive layer comprises a native overlay, the native overlay comprising one or more interactable cells corresponding to the one or more rendered elements. In Rossi, the user interface may include an interactive layer comprising a native overlay (i.e., “top layer”). Rossi ¶¶ 97-98. Rossi does not explicitly disclose that the native overlay comprises interactive cells. However, in Antipa, a native overlay may comprise interactive cells corresponding to rendered elements. Antipa ¶ 30.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Rossi and Reichmann’s process of displaying a new rendered element representing a selected element in an interactive layer comprising a native overlay of a web page with Antipa’s process of utilizing an native overlay comprising interactive cells. Such a modification would allow for editing of webpage components without requiring the injection of scripting functions that may cause the page to crash. See Antipa ¶ 18.
Claim 10 is drawn to a system which implements the method recited in claim 3. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.
Claim 17 is drawn to instructions stored in a medium which implement the method recited in claim 3. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Response to Arguments
Applicant argues that Rossi does not teach or suggest the generation of a new rendered element in response to receiving an indication of an interaction. Reply at 10.
Rossi teaches that representations of draggable elements will be newly rendered in a separate visual layer “in advance of user interaction” with the draggable element (i.e., prior to receiving a drag gesture). Rossi ¶¶ 74, 79, fig. 7. Rossi explains that the rendering in the separate visual layer may take place upon the occurrence of any of three events: (1) when a page is loaded; (2) when a new element is created after a page has been loaded; or (3) when a non-draggable element is altered to become draggable after a page has been loaded. Rossi ¶ 75. Each of these events may be the result of interaction with a user interface. For example, Rossi describes that a page may be loaded when the system receives “a navigation request to navigate to a web page or application.” Id. ¶ 78, fig. 7 (step 700). Rossi further explains that a navigation request may be the result of receiving a swipe gesture on the user interface. Id. ¶ 51. Thus, Rossi teaches that an interaction with a user interface (e.g., a swipe gesture to 

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144